Citation Nr: 0839599	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-00 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether there was clear and unmistakable error in a March 22, 
1994 rating decision which assigned an effective date of 
January 3, 1994, for a grant of service connection for post 
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from January 1969 
to January 1973.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

A preliminary review of the veteran's claims file reveals 
that, due to a hearing request, this matter is not ready for 
appellate disposition.  In the veteran's January 2007 
substantive appeal, he requested a Board or videoconference 
hearing.  No such hearing was provided.  Due process thus 
requires the veteran be provided with a hearing.  See 38 
U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. §§ 20.700 (a), 
20.703 (2007).  This case must be returned to the RO so that 
a hearing may be scheduled.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran and 
his representative to clarify what type of 
hearing he requested, to include a Travel 
Board hearing at the RO or a 
videoconference hearing.  Thereafter, the 
RO must place the veteran's name on the 
docket for a hearing before the Board, 
according to the date of his January 2007 
request for such a hearing.  The veteran 
must be provided proper notice of the date 
and time of the scheduled hearing and the 
notification must be documented in the 
claims file.  If the veteran no longer 
desires the requested hearing, a signed 
writing to that effect must be placed in 
the claims file.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

